DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and RCE filed April 25, 2022 are received and entered.
2.	Claims 1, 3, 11, 15, and 17 are amended.  Claims 2, 6, 12 – 14, 16, and 20 are cancelled.  Claims 1, 3 – 5, 7 – 11, 15, 17 – 19, and 21 – 23 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1, 3 – 5, 7 – 11, 15, 17 – 19, and 21 – 23 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1, 3 – 5, 7 – 11, 15, 17 – 19, and 21 – 23 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Huang et al. (U.S. Pub. 2021/0090523), Dhavaloganathan (U.S. Pub. 2014/0302893), Sarin et al. (U.S. Pub. 2012/0214542), Alameh et al. (U.S. Pub. 2010/0164479), Zhou (U.S. Pub. 2018/0341360), Jeong (U.S. Pub. 2013/0183946), Vieta et al. (U.S. Pub. 2017/0090608), Sahu (U.S. Pub. 2013/0190057), Mannan et al. (U.S. Pub. 2016/0014577), Hotelling et al. (U.S. Pub. 2008/0297487), Enenkel (U.S. Pub. 2020/0209357), and de Leon (U.S. Pub. 2016/0275283).
Regarding claim 1, neither Huang nor Dhavaloganathan nor Sarin nor Alameh nor Zhou nor Jeong nor Vieta nor Sahu nor Mannan nor Hotelling nor Enenkel nor de Leon teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“acquire sensor data from the inertial sensor, in response to activation of a specific application using a function of the proximity sensor; and
determine a configuration value of the proximity sensor, based on the sensor data,
wherein determining the configuration value of the proximity sensor includes determining a recognition time during which the proximity sensor is to determine whether or not an object approaches based on the sensor data, and
wherein the recognition time is a duration during which multiple samples are taken to recognize an object.”
Regarding claims 11 and 15, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 3 – 5, 7 – 10, 17 – 19, and 21 – 23, these claims are allowed based on their respective dependence from claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626